* Corpus Juris-Cyc. References: Criminal Law, 16CJ, p. 524, n. 47; Municipal Corporations, 28Cyc, p. 808, n. 78; p. 827, n. 45.
This is a prosecution for an alleged violation of an ordinance of the city of Jackson. *Page 509 
A demurrer to the affidavit, predicated on the alleged invalidity of the ordinance, was sustained, and the city has appealed.
The ordinance was not before the court below, and, consequently, does not appear in this record, and, since judicial notice cannot be taken of municipal ordinances, the validity velnon of the ordinance here in question was not raised by the demurrer. That question can be determined only after the ordinance has been properly brought before the court.
Reversed and remanded.